
	
		I
		112th CONGRESS
		1st Session
		H. R. 1096
		IN THE HOUSE OF REPRESENTATIVES
		
			March 15, 2011
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide that human life shall be deemed to exist from
		  conception, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sanctity of Life Act of
			 2011.
		2.Finding and
			 declaration
			(a)FindingThe
			 Congress finds that present day scientific evidence indicates a significant
			 likelihood that actual human life exists from conception.
			(b)DeclarationUpon
			 the basis of this finding, and in the exercise of the powers of the
			 Congress—
				(1)the Congress
			 declares that—
					(A)human life shall
			 be deemed to exist from conception, without regard to race, sex, age, health,
			 defect, or condition of dependency; and
					(B)the term
			 person shall include all human life as defined in subparagraph
			 (A); and
					(2)the Congress
			 recognizes that each State has the authority to protect lives of unborn
			 children residing in the jurisdiction of that State.
				3.Limitation on
			 appellate jurisdiction
			(a)In
			 generalChapter 81 of title
			 28, United States Code, is amended by adding at the end the following new
			 section:
				
					1260.Appellate
				jurisdiction; limitationNotwithstanding the provisions of sections
				1253, 1254, 1257, and 1258, the Supreme Court shall not have jurisdiction to
				review, by appeal, writ of certiorari, or otherwise, any case arising out of
				any statute, ordinance, rule, regulation, practice, or any part thereof, or
				arising out of any act interpreting, applying, enforcing, or effecting any
				statute, ordinance, rule, regulation, or practice, on the grounds that such
				statute, ordinance, rule, regulation, practice, act, or part thereof—
						(1)protects the
				rights of human persons between conception and birth; or
						(2)prohibits, limits,
				or regulates—
							(A)the performance of
				abortions; or
							(B)the provision of
				public expense of funds, facilities, personnel, or other assistance for the
				performance of
				abortions.
							.
			(b)Conforming
			 amendmentThe table of
			 sections at the beginning of chapter 81 of title 28, United States Code, is
			 amended by adding at the end the following new item:
				
					
						1260. Appellate jurisdiction;
				limitation.
					
					.
			4.Limitation on
			 district court jurisdiction
			(a)In
			 generalChapter 85 of title
			 28, United States Code, is amended by adding at the end the following new
			 section:
				
					1370.Limitation on
				jurisdictionNotwithstanding
				any other provision of law, the district courts shall not have jurisdiction of
				any case or question which the Supreme Court does not have jurisdiction to
				review under section 1260 of this
				title.
					.
			(b)Conforming
			 amendmentThe table of sections at the beginning of chapter 85 of
			 title 28, United States Code, is amended by adding at the end the following new
			 item:
				
					
						1370. Limitation on
				jurisdiction.
					
					.
			5.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect on the date of the enactment of
			 this Act, and shall apply to any case pending on, or commenced on or after,
			 such date of enactment.
		6.SeverabilityIf any provision of this Act or the
			 amendments made by this Act, or the application of this Act or such amendments
			 to any person or circumstance is determined by a court to be invalid, the
			 validity of the remainder of this Act and the amendments made by this Act and
			 the application of such provision to other persons and circumstances shall not
			 be affected by such determination.
		
